Citation Nr: 0637522	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals, left medial malleolus fracture, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for status post total 
right hip replacement (formerly evaluated as right hip 
degenerative joint disease associated with postoperative 
residuals, left medial malleolus fracture), currently 
evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for status post 
hemiarthroplasty, left hip, with hip socket replacement 
(formerly evaluated as left hip degenerative joint disease 
associated with postoperative residuals, left medial 
malleolus fracture), currently evaluated as 30 percent 
disabling.

4.  Entitlement to an effective date earlier than March 17, 
2004, for a grant of a 50 percent rating for status post 
total right hip replacement.

5.  Entitlement to an effective date earlier than March 17, 
2004, for a grant of a 30 percent rating for status post 
hemiarthroplasty, left hip, with hip socket replacement.

6.  Entitlement to an effective date earlier than March 17, 
2004, for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. Appointee, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the benefits sought 
on appeal.   

The issue of entitlement to an increased rating for 
postoperative residuals, left medial malleolus fracture, is 
decided below.  The remainder of the issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDING OF FACT

The veteran's postoperative residuals, left medial malleolus 
fracture, is manifested by arthritis, limitation of motion, 
and some tenderness and swelling; resulting in no more than a 
marked level of disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent, 
for service-connected postoperative residuals, left medial 
malleolus fracture, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in June 
2004.  In that letter, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
of entitlement to a higher disability rating for the claimed 
service-connected postoperative residuals, left medial 
malleolus fracture.  VA has also informed the veteran of the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required, 
and thereby meeting timing requirements of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
 
Additionally, where the claim involves an effective date, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will assigned if a disability, to include on 
an extraschedular basis, is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the claim for a higher rating is denied, the issue 
with respect to notice is moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability. The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  Use of terminology such as "marked" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2006).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006), 
arthritis due to trauma, is rated as degenerative arthritis 
under Diagnostic Code 5003 (2006).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71, 
Diagnostic Code 5003.  

In a March 1972 rating decision, the RO granted service 
connection for postoperative residuals, left medial malleolus 
fracture, which was assigned a 10 percent disability rating 
based on findings from a recent VA examination of January 
1972.  

Recent VA and private treatment records through 2004 do not 
show any treatment for the left ankle disability; however, VA 
treatment records show that in May 2004 the treatment 
provider noted a past medical history of traumatic injury to 
the left ankle requiring fixation/multiple surgeries in the 
1970s, and in April and December 2002, the treatment provider 
noted findings of mild tenderness over the medial malleolus 
on the left.

During VA examination in June 2004, the veteran reported 
complaints that it was very difficult to function because of 
pain and limitation of motion of the left ankle and other 
joints cited.  The examiner noted a history of left ankle 
fracture with metal hardware placed which were removed.  The 
veteran reported that in 1996 he had a four-hour surgery to 
the left ankle to clean the scar tissue and debris.

On examination, the veteran walked with a cane very closely 
applied to the right leg, and walking was with limping and 
very protected and slow.  The left ankle showed an eight cm. 
depressed L-shaped scar below the medial malleolus, and this 
scar was not tender.  There was tenderness in the left ankle 
lateral portion.  The left ankle was mildly swollen with a 
circumference of 28 cm. compared to 27 cm. on the right.  
There was no significant increased warmth on the left ankle.  
Ankle range of motion was limited to zero degrees in 
dorsiflexion, and 15 degrees in plantar flexion, with pain 
and guarding.  Inversion and eversion were limited to 20 
degrees of active and passive movement with guarding.  All 
movements were protected and guarded.  

After examination, the assessment was that the veteran had 
left ankle arthritis as shown in X-ray and status post 
surgeries with a history of some tenderness and swelling.  
The examiner opined that after prolonged use, the veteran may 
lose additional loss of range of motion due to pain, but the 
examiner was unable to determine the exact additional loss of 
range of motion.  The left ankle had good strength on manual 
strength test. 

In the September 2004 rating decision from which the present 
appeal arises, the RO evaluated the veteran's postoperative 
residuals, left medial malleolus fracture as 20 percent 
disabling under 38 C.F.R. § 4.71, Diagnostic Code 5271.  The 
assigned 20 percent disability rating under Diagnostic Code 
5271, which is also the maximum evaluation available under 
Diagnostic Code 5271, requires marked limited motion of the 
ankle.  Normal range of motion for the ankle is 20 degrees 
for dorsiflexion and 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.  Because 20 percent is the maximum 
under Diagnostic Code 5271, assignment of a higher rating for 
the veteran's postoperative residuals, left medial malleolus 
fracture, is not allowable under that code.
 
The Board has considered whether a higher disability rating 
is warranted under alternative schedular criteria.  On review 
of the record in relation to appropriate diagnostic criteria, 
however, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent.  
First of all, among the diagnostic codes for evaluating ankle 
disability, diagnostic codes for evaluating (1) ankylosis of 
subastragalar or tarsal joint (Diagnostic Code 5272), (2) 
malunion of os calcis or astragalus (Diagnostic Code 5273), 
and (3) astragalectomy (Diagnostic Code 5274), do not provide 
for an evaluation in excess of 20 percent.   Therefore, an 
evaluation under any of these codes could not result in a 
higher rating than the existing 20 percent.

As for the possibility of a higher rating under any other 
potentially relevant diagnostic code, there is no competent 
evidence of any ankylosis of the ankle so as to warrant an 
increase under the pertinent diagnostic code of 38 C.F.R. § 
4.71a, Diagnostic Code 5270.  That code provides for a 30 
percent disability rating for ankylosis of the ankle if 
ankylosed in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion, between zero and 10 degrees.  A 40 percent 
disability rating is assignable if the ankle is ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  

Most recently during the June 2004 VA examination, the ankle 
range of motion was limited to zero degrees in dorsiflexion, 
and plantar flexion was limited to 15 degrees with pain and 
guarding.  Inversion and eversion was limited to 20 degrees 
of active and passive movement with guarding.  All ankle 
movements were protected and guarded.  There is no finding of 
any ankylosis.  Review of the remainder of the medical 
records in the claims file reflects that none of the 
competent medical evidence of record shows any ankylosis, 
that is, immobility of the joint.  

The evidence of record does not show that the veteran's 
postoperative residuals, left medial malleolus fracture 
manifests malunion of the tibia or fibula, so as to warrant a 
30 percent disability rating, which is assignable for marked 
ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  In making this determination, the Board finds that 
since that code is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. 
Brown, supra, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 
9 (1996).

Further, though there is significant limitation of motion of 
the left ankle, the maximum schedular rating assignable for 
limited motion is 20 percent, and no higher evaluation is 
assignable on the basis of pain, alone.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (where "the appellant is 
already receiving the maximum disability rating" for 
limitation of motion, consideration of the provisions of 
DeLuca, 8 Vet. App. at 202 (functional impairment due to pain 
must be equated to loss of motion) is not required); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).   As noted above, although 
a higher evaluation is assignable for ankylosis, that 
condition is not shown in this case.  

Therefore, none of the above potentially applicable 
diagnostic codes provides a basis for a rating in excess of 
20 percent.  

The Board has considered whether the veteran's postoperative 
residuals, left medial malleolus fracture presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Although the June 2004 examiner noted that the 
veteran was unable to work as a truck driver, this was not 
associated with the veteran's service-connected left ankle 
disability.     

Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a any further increase in disability 
rating for the service-connected postoperative residuals, 
left medial malleolus fracture.  Thus, the record does not 
present an exceptional case where the ratings currently 
assigned are found to be inadequate.  See Moyer v. Derwinski, 
1 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1994) (the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996).

In summary, the preponderance of the evidence is against the 
claim for an increased rating for the postoperative 
residuals, left medial malleolus fracture.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative residuals, left medial malleolus fracture is 
denied.

 
REMAND

The veteran is claiming entitlement to increased ratings for 
his status post total right hip replacement, and for his 
status post hemiarthroplasty, left hip, with hip socket 
replacement.  He is also seeking an effective date earlier 
than March 17, 2004, for a grant of a (1) 50 percent rating 
for status post total right hip replacement; (2) 30 percent 
rating for status post hemiarthroplasty, left hip, with hip 
socket replacement; and (3) total disability rating based on 
individual unemployability (TDIU).  As to these claims, this 
case must be Remanded to the RO for the following reasons.
 
In the September 2004 rating decision from which this appeal 
arises, in part, the RO increased the assigned rating from 10 
to 30 percent for the veteran's status post hemiarthroplasty, 
left hip, with hip socket replacement.  This increase was 
made effective from March 17, 2004.  The veteran submitted a 
notice of disagreement with respect to both the assigned 30 
percent rating, and the effective date for that rating, 
claiming an earlier effective date than March 17, 2004.  

Following that notice of disagreement, the RO provided the 
veteran with a statement of the case in January 2005.  In 
that statement of the case, the RO addressed the rating, 
however, did not actually address the matter of the claim for 
an earlier effective date.  That issue is not indicated in 
the list of issues, and the RO did not address the 
adjudication of the claim for an earlier effective date.  The 
RO merely stated that if the RO received medical records 
pertaining to hip replacement surgery-noted by history in VA 
medical records-then the RO would consider an earlier 
effective date for the grant of a 30 percent rating for the 
left hip disability.

In sum, the RO has not subsequently issued a statement of the 
case on this matter.  As the appellant has submitted a timely 
notice of disagreement, a remand is warranted in order to 
furnish the appellant a statement of the case on this issue 
of entitlement to an effective date earlier than March 17, 
2004, for a grant of a 30 percent rating for status post 
hemiarthroplasty, left hip, with hip socket replacement.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).

In the January 2005 statement of the case, the RO noted that 
the report of VA examination in June 2004 indicated that the 
veteran underwent a right total hip replacement and partial 
left hip replacement by a private treatment provider in 
December 2002.  Other records indicate that the veteran 
received this treatment from Dr. Keggi, a private medical 
doctor.  Treatment records associated with the December 2002 
left and right hip surgeries and assumed aftercare are not of 
record and there is no indication that the RO has attempted 
through normal procedures to obtain them.  These records 
would be beneficial in the adjudication of the increased 
rating claims pertaining to the left and right hip 
disabilities, and should be obtained.

Also, as discussed above, the RO indicated that these records 
would be important in its decision as to the claim of 
entitlement to an effective date earlier than March 17, 2004 
for a grant of a 30 percent rating for status post 
hemiarthroplasty, left hip, with hip socket replacement.  For 
the same reasons, these records may also be important in 
deciding the claim of entitlement to an effective date 
earlier than March 17, 2004 for a grant of a 50 percent 
rating for status post total right hip replacement.

The RO should obtain any relevant VA and private medical 
records not already of record since service, to specifically 
include any private medical records of treatment associated 
with and following a reported right total hip replacement and 
partial left hip replacement by Dr. Keggi.  

The claim of entitlement to an effective date earlier than 
March 17, 2004, for a grant of a total disability rating 
based on individual unemployability, is inextricably 
intertwined with the other earlier effective date issues in 
appellate status (entitlement to an effective date earlier 
than March 17, 2004, for a grant of a (1) 50 percent rating 
for status post total right hip replacement; and (2) 30 
percent rating for status post hemiarthroplasty, left hip, 
with hip socket replacement).  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  

Lastly, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the only 
notice with regard to the type of evidence necessary to 
establish an effective date for the disability ratings and 
TDIU on appeal was furnished as part of the January 2005 
statement of the case.  This may not constitute adequate 
notice.  As these questions are involved in the present 
appeal, the veteran should be furnished proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increased rating is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should specifically request 
that the veteran identify any providers 
of left and right hip treatment since 
service since service.  The RO should 
request all relevant medical records 
identified pertaining to the left and 
right hip disabilities which are not 
already of record, and associate such 
records with the claims folders.  This 
should specifically include any private 
medical records of treatment associated 
with and subsequent to reported left and 
right hip surgeries in approximately 
December 2002 that were conducted by Dr. 
Keggi, a private medical doctor.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.
4.  Should any action remain adverse to 
the veteran, both he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


